DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS(s) filed 05/07/2020, 06/05/2020, 10/09/2020, 02/22/2021, and 06/09/2021.
  
Claims 31-51 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 31-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 17/196,416 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 31, the claim is indefinite because the claim recites a “seal coating” however, is not clear from the claim regarding the position of the seal coating. Is it over the seed core, or over the drug containing layer, or on top of the coating layer?  

Further, claim 31 recites “greater than 50% sodium phenylbutyrate” without upper limit to the amount present in the composition that can be up to 100%, and in that case, what are the amounts of the other layers. 

Regarding claim 43, the claim recites “the pharmaceutical composition of claim 31, comprises…. hydroxypropyl methylcellulose (HPMC),….”. Claim 31 recites four layers and claim 43 does not recite in which layer of claim 31 HPMC is present?

Regarding claim 44, the claim recites “the pharmaceutical composition of claim 31, further comprising….polyethylene glycol (PEG)…”. Claim 31 recites four layers and claim 44 does not recite in which layer of claim 31 PEG is present?

Regarding claim 45, the claim recites “the pharmaceutical composition of claim 31, further comprising….talc). Claim 31 recites four layers and claim 45 does not recite in which layer of claim 31 talc is present?

Regarding claim 48, the claims recites “the pharmaceutical composition of claim 31, comprises…. hydroxypropyl methylcellulose,….polyethylene glycol, .… microcrystalline cellulose,….talc,….polymer formed of dimethylaminoethyl methacrylate….”. Claim 31 recites four layers and claim 48 does not recite in which layer of claim 31 each of these ingredient is present?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of FR 2959129 (FR ‘129), Folger et al. (US 2014/0227351), Zala et al. (US 2014/0178484) and Appel et al. (US 2007/0196483), all references are cited in IDS filed 05/07/2020, and further as evidenced by the article PE Pharma Excipient, currently provided and as evidenced by the article Ashland, currently provided.

Applicant Claims 
Claim 31 is directed to a pharmaceutical composition for oral administration of sodium phenylbutyrate comprising a plurality of layered particles having a volume-based particle size distribution in which at least 90% of the layered particles in the plurality of layered particles are smaller than 500 pm, wherein each layered particle comprises (i) a seed core; (ii) a drug layer; (iii) a seal coating; and (iv) a taste-mask coating, wherein the pharmaceutical composition comprises greater than 50% by total weight sodium phenylbutyrate and 5% to 25% by total weight taste-mask coating.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
FR ‘129 teaches method for treating urea cycle disorder in human by administrating a formulation comprising multiparticulates comprising sodium phenylbutyrate (hereinafter NaPB) (page 1, lines 15-18; page 7, lines 271-283). The particles comprise inert core, and two coating layers. The first layer comprises NaPB and the second layer is a coating surrounding the first layer to mask the taste and the odor of NaPB, and increase its stability and improve resistance of the particles to the external environment. The particles, therefore, are multilayered core-shell structure (abstract; page 2-3, lines 75-106). The diameter of the core is between 100 and 2000 µm, e.g. between 200-800 µm (page 3, lines 114-116). The core comprises microcrystalline cellulose (page 3, lines 106-113). The first layer comprises 50-100% NaPB, e.g. 70-100%, and comprises a binder, e.g. hydroxypropyl methylcellulose (HPMC) (abstract; page 3, lines 117-121; page 4, lines 122-129). The second layer is taste and odor masking layer and comprises copolymer comprising poly methacrylate butyl, and methyl methacrylate (page 4, lines 137-145). The second layer further comprises 2-25% of the weight a plasticizer (page 5, lines 165-172). The second coating layer forms 1-15%, e.g. 3-10%, of the composition (page 5, lines 172-175). Therapeutic effective dose of NaPB is from 300-800 mg/kg/day, e.g. 450-600/kg/day. Higher or lower doses are appropriate according to each patient as determined by physician and mode of administration (page 7, lines 249-260). The conventional therapeutic dose of NaPB is 450 to 600 mg/kg/day in patient less than 20 kg weight, and 9.9- to 13 g/m2/day in patients more than 20 kg weight, without exceeding 20 g/day 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While FR ‘129 teaches and particles comprising 3 layers: core, NaPB containing layer, and coating layer, however the reference does not teach the seal coat layer as claimed by claim 31. While FR ‘129 teaches particle size of the core between 200-800 µm, the reference however does not teach the claimed particle size of the whole particle or the particle size distribution as claimed by claim 31. 
Folger teaches taste-masked multilayered particles comprising inert core, drug containing layer(s), seal coating and a taste masking coating layer comprising the instantly claimed amino methacrylate copolymer. The multilayered particles allow for palatable formulation for delivering rejected active agent by taste-sensitive patients, thus acceptance and compliance of pharmaceutical composition are improved (abstract; ¶¶ 0038-0048, 0054, 0055, 0065, 0169, 0196, 0225; table 2). The inert core comprises microcrystalline cellulose particles (¶¶ 0076-0077, 0161). The layer that comprises the active agent and the taste masking coating layer both comprise binder HPMC and polyethylene glycol Binder present in the drug containing layer in an amount or 1-30% and drug is present in amount of 80-95% (¶¶ 0081-0082, 0085, 0164-0169). The reference teaches seal coat comprising water soluble polymer, e.g. polyethylene glycol having, preferably MW between 4000-8000 to be mixed with HPMC in the seal coat for the benefit of mechanical stability during processing and flexibility of the derived 
Zala teaches taste masked multiparticulate pharmaceutical composition suitable for many pharmaceutical uses such as sprinkling on the food or filling in a capsule or formulating into tablet. The multiparticulate comprise inert core, drug containing layer and a taste masking coating layer comprising amino containing polymethacrylate copolymer (abstract; ¶¶ 0005-0011, 0028, 0042; tablet 1, 2). The particles have size ranging between 0.2-0.8 mm, i.e. 200-800 µm, with particle size distribution such that 95% fall within 0.1 mm to 2.5 mm, i.e. 100-250 µm, so that the particles do not provide gritty feeling. The reference teaches at least 95% of the particles having size between 100-250 µm (¶¶ 0021, 0027; claims 10 and 14). The pharmaceutical composition further comprises talc and silica (¶ 0036). Table 3 shows the drug containing layer comprises 0.86% polyethylene glycol 6000. 
Apple teaches pharmaceutical composition comprising multiparticulates comprising drug core and coating (abstract). The composition provides taste masking of the unpleasant tasting drug when enters the mouth, and by choice of appropriate 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition 
Further, one having ordinary skill in the art would have used small particles having size less than 500 µm for the particles taught by FR ‘129 as taught by Folger, Zala and Appel because Folger teaches more preferred particle sized of the multilayered particles is 100 to 400 µm so that the multilayered particles allow for palatable formulation for delivering rejected active agent by taste-sensitive patients, thus acceptance and compliance of pharmaceutical composition are improved, and Zala teaches particles size between 200-800 µm, and Appel teaches small particles having less than 150 µm are more pleasing to patients because small particles have smooth, rather than gritty sensation in the mouth, if such particles are even felt at all.
Furthermore, one having ordinary skill in the art would have used use particles having particle size distribution such that more than 95% of the particles fall within a size range from 100-250 µm as taught by Zala because Zala teaches such particle size and particle size distribution does not provide gritty feeling in the mouth of the user.
Regarding the claimed amount of NaPB of greater than 50% as claimed by claims 31, and about 65% as claimed by claims 33, FR ‘129 teaches 50-100% 
Regarding the weight of the taste masking layer of 2-25% of the total weight of the composition and less than 10% as claimed by claims 31 and 32, respectively, FR ‘129 teaches taste masking coating layer forming 1-15% of the total weight of the composition, e.g. 3-10% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].  
 Regarding claim 34 that the drug layer comprises NaPB, binder and plasticizer, FR ‘129 teaches binder and Folger teaches binder and plasticizer.
Regarding claim 35 that the binder is HPMC, this is taught by FR ‘129 and Folger.
Regarding claim 36 that the plasticizer is PEG having molecular weight (MW) between 5,000 and 7,000, Folger teaches PEG having MW between 4000-8000 that embrace the claimed MW.
Regarding clam 37 that the amount of NaPB is about 65%, this is taught by FR ‘129. Regarding the amount of the binder is 3-7% it is taught by Folger that teaches 1-30% HPMC. Regarding the amount of PEG of 0.1-1% it is taught by Zala that teaches 0.86% PEG and Appel that teaches 0.25% PEG. 
Regarding claim 38 that the polymer in the taste making coating formed of dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate, Folger teaches Eudragit E PO that is the exact claimed polymer as evidenced by the article by PE Pharma, and used by applicants to practice the present invention.

Regarding claim 40 that the plasticizer is PEG having molecular weight (MW) between 5,000 and 7,000, Folger teaches PEG having MW between 4000-8000 that embrace the claimed MW.
Regarding the weight of the core in the composition as claimed by claim 41, it can be determined by one having skill in the art based on the desired properties and release time and rate.
Regarding claim 42 that the core comprises microcrystalline cellulose, it is taught by FR ‘129 and Folger.
Regarding claim 43 that the composition comprises 8-10% HPMC, Folger teaches 1-30% binder comprises HPMC.
Regarding the amount and MW of PEG as claimed by claim 44, the MW of PEG is taught by Folger, and the amount of PEG is taught by Zala that teaches 0.86% PEG and Appel that teaches 0.25% PEG.
Regarding the amount of talc as claimed by claim 45, it can be determined by one having skill in the art based on the desired properties and release time and rate.
Regarding the weight of the seal coating in the composition as claimed by claim 46, Folger teaches seal coating forming 5-40 w % that overlaps with the claimed weight.
Regarding the water soluble polymer in the seal coating polymer as claimed by claim 47, Folger teaches HPMC in the seal coating layer, which is water soluble polymer as evidenced by the article by Ashland.  
Regarding the claimed amounts of different ingredients in the composition and in 
Regarding all the claimed amounts and weights of any ingredients claimed by any of the claims, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In any event, applicants failed to show any unexpected results obtained from the claimed amount of each ingredients. One having ordinary skill in the art would have optimized the amount of each ingredient based on the specific intended use. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious the effective filing date of applicant’s invention. It is well settled that “the discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). The rationale for determining the 
Regarding claim 49 that the composition has bioequivalent distribution in plasma compared to a NaPB formulation that does not comprise a taste mask coating, FR ‘129 teaches bioequivalency between the coated granules and uncoated commercially available formulations.
Regarding claim 50 that the composition has greater NaPB plasma levels at 30 minutes compared with modified release formulations, FR ‘129 teaches bioequivalency between the coated granules and uncoated commercially available formulations. The composition of FR ‘129 teaches therapeutic effective dose of NaPB is from 300-800 mg/kg/day, e.g. 450-600/kg/day and the conventional therapeutic dose of NaPB is 450 to 600 mg/kg/day in patient less than 20 kg weight, and 9.9- to 13 g/m2/day in patients more than 20 kg weight, without exceeding 20 g/day, i.e. coated composition of the prior art provides comparable therapeutic dose. In any event, release profile of the claimed formulation is expected from the composition obtained from the combination of the cited references that has the same ingredients in the claimed amounts. The burden is on applicants to show that the claimed testing process resulted in novel and unobvious difference between the claimed product and prior art product since the Patent Office does not have the facilities for preparing the claimed materials and comparing them with the prior art inventions. See In re Best, 562 F.2 1252, 195 USPQ 430 (CCPA 1977); and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 51 that the composition scores favorably in a taste test in 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Leah Appel Declaration filed Under37 C.F.R. § 1.132 
In the Parent Application 15/295,881
The declarations filed in the parent application and resubmitted on 06/05/2020 in the current application are considered. The position taken by the examiner in the parent application in hereby reiterated and maintained. Further, it is submitted that the declaration is an expert opinion more than comparison between the claimed composition and the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIS A D GHALI whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




I.G.

/ISIS A GHALI/Primary Examiner, Art Unit 1611